Citation Nr: 1620803	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for the service-connected non-Hodgkin's lymphoma (NHL).  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to non-service-connected pension.  


REPRESENTATION

The Veteran is represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1963 to October 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Seattle, Washington.  The Veteran testified from Seattle, Washington, at a January 2016 Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.

Regarding the January 2016 Board videoconference hearing, when conducting a hearing, a Veterans Law Judge should suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2015).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497. Here, during the January 2016 Board videoconference hearing, the Veterans Law Judge specifically noted the issues on appeal and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the service connection claim.  The Veterans representative also made specific contentions in support of the service connection claim, including specific service treatment records.  During the Board hearing, the Veterans Law Judge also queried the Veteran about the potential in-service stressors, as well as questions regarding a current PTSD diagnosis.  The Veteran was informed that a nexus opinion relating a diagnosed psychiatric disorder to in-service events and/or injuries was needed to substantiate the service connection issue on appeal.  The Veterans Law Judge also advised of the need for a current PTSD diagnosis and of how to verify the reported in-service stressors; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103 and Bryant at 496-97.  

As the Veteran disagreed with the initial rating assigned following service connection for non-Hodgkin's lymphoma, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit for the service-connected non-Hodgkin's lymphoma, the issue has remained viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2016 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the non-service-connected pension issue on appeal.  

2.  There is no active disease, treatment phase, or noncompensated residual symptoms associated with the non-Hodgkin's lymphoma.  



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for non-service-connected pension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a higher (compensable) initial disability rating from November 20, 2006 for non-Hodgkin's lymphoma have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.117, Diagnostic Code 7715 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the January 2016 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal for the issue of entitlement to non-service-connected pension.  As the Veteran has withdrawn the appeal regarding the issue entitlement to non-service-connected pension, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and the issue will be dismissed.

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As the Board has found that the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received a VA examination in September 2013.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for non-Hodgkin's Lymphoma 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's non-Hodgkin's lymphoma is rated under Diagnostic Code 7715.  Under Diagnostic Code 7715, non-Hodgkin's lymphoma with either active disease or during a treatment phase is rated 100 percent.  There is no lesser rating under Diagnostic Code 7715, but rather any residual disability is rated separately.  Under the note to Diagnostic Code 7715, the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by a mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated on any current residual disabilities that are present.  38 C.F.R. § 4.117. 

The Veteran contends generally that the service-connected NHL has been manifested by more severe symptoms and impairment than contemplated by the 
0 percent disability rating assigned for the appeal period from November 20,
2006.   Specifically, at the January 2016 Board hearing, the Veteran advanced that he should be compensated for NHL residuals, including stomach problems and diarrhea.  

Various VA treatment records throughout the entire initial rating period on appeal reflect that the Veteran was diagnosed with NHL in June 2005.  A March 2006 VA treatment records reflects complete remission beginning January 2006.  A May 2009 VA treatment record reflects eight cycles of chemotherapy treatment ending in December 2005.  The May 2009 VA treatment record also reflects a mild peripheral neuropathy.  Findings from a May 2009 VA CT scan note that the Veteran was "negative for any disease recurrence."  A January 2009 VA treatment record reflects the examiner noted no current NHL symptoms or any other recurrent disease.           

In September 2013 the Veteran was afforded a VA examination for the NHL, and reported weakness, fatigability, and shortness of breath.  The September 2013 VA examination report reflects the VA examiner noted that chemotherapy ended in December 2005, and that the NHL continued to be in remission.  The VA examiner also noted that treatment included a biopsy in June 2005, and chemotherapy ending in December 2005.  

A VA treatment record from May 2014 reflects the Veteran reported feelings of "pins and needles" in the legs and feet.  A June 2014 VA treatment record reflects the above complaints or symptoms were attributed to a formal diagnosis of diabetic peripheral neuropathy.  

At the January 2016 Board hearing, the Veteran testified that the NHL was in remission and was not being actively monitored.  

After a review of the evidence, both lay and medical, the Board finds that the Veteran does not experience active NHL, or any chronic residual disability warranting the applicability of another diagnostic code (other than for irritable bowel syndrome, left lower extremity peripheral neuropathy, and right lower extremity radiculopathy for which the Veteran is already service connected as a result of his NHL, and discussed below).

The Board finds that the evidence of record indicates that cessation of the Veteran's treatment for NHL was in December 2005, the date he received the last chemotherapy treatment, and approximately one year prior to the November 2006 claim, indicating an inactive treatment phase.  There is no evidence or allegation that the Veteran had any further surgical treatment or underwent radiation, chemotherapy, or other therapeutic procedure subsequent to December 2005.  Specifically, a March 2006 VA treatment record reflects complete remission beginning January 2006, again, approximately 10 months prior to the November 2006 claim, indicating no active disease.  A May 2009 VA CT scan reflects that the Veteran was "negative for any disease recurrence."  The September 2013 VA examination report reflects NHL was in remission and no chemotherapy since 2005.  At the January 2016 Board hearing, the Veteran testified that NHL was in remission and was not being currently monitored.  The evidence of record also shows that there has been no local recurrence or metastasis of the NHL.  For these reasons, the Board finds that the criteria for an initial compensable rating from November 20, 2006 for service-connected non-Hodgkin's lymphoma have not been met or more nearly approximated for any period.

The Board has also considered whether the evidence of record reflects compensable residual symptoms associated with the non-Hodgkin's lymphoma.  An April 2016 rating decision of the RO granted service connection for residual symptoms of NHL, including irritable bowel syndrome, left lower extremity peripheral neuropathy, and right lower extremity radiculopathy, assigning each a 30 percent rating effective January 27, 2006.  At the January 2016 Board hearing, the Veteran specifically advanced that he should be compensated for stomach problems (the now service-connected irritable bowel syndrome) as secondary to the NHL.  The Veteran has not contended, and the evidence of records does not otherwise suggest, any other residuals of NHL.  Should the Veteran disagree with the initial ratings assigned by the April 2016 rating decision, he should file a notice of disagreement within one year. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for NHL under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that in this case all the symptomatology and impairment caused by the NHL disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7715, specifically provide for disability ratings based on 
non-Hodgkin's lymphoma with either active disease or during a treatment phase, and to rate any residuals.  In this case, considering the lay and medical evidence, the weight of the evidence reflects that the NHL, during the entire rating period on appeal, has been manifested by an inactive disease or treatment phase, and the Veteran is compensated for the residuals of irritable bowel syndrome, left lower extremity peripheral neuropathy, and right lower extremity radiculopathy.  Such symptoms and degree of occupational impairment are part of the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the NHL to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor 
indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, the Veteran has not contended that he is unemployable because of service-connected disabilities, and the other evidence of record does not suggest so; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

The appeal for non-service-connected pension is dismissed.  

An initial compensable rating for non-Hodgkin's lymphoma for the entire rating period on appeal from November 20, 2006 is denied.






REMAND

Service Connection for PTSD

The Veteran contends generally that PTSD is due to various in-service stressors.  In the November 2006 claim, the Veteran wrote that PTSD was due to an "encounter with a drill sergeant" and witnessing a plane crash.  In an October 2007 stressor statement, the Veteran wrote that he witnessed a "missile crew" crash in 1964, and was admitted to "the base hospital for psychiatric evaluation" during service.  At the January 2016 Board hearing, the Veteran testified as to various in-service stressors, including being informed that, prior to a transfer, "individuals who were performing an update were burned alive," witnessing aircraft accidents, and "a plethora of incidents that got me on edge because they were basically doing the same thing I was tasked to do."  

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

Under 38 C.F.R. § 3.304(f)(5) (2015), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

An August 1966 service treatment note reflects the Veteran sought treatment for anxiety over a "home situation" and problems with a "superior on duty."  The examiner noted the Veteran was tense and anxious and had to force himself to "hold in anger."  

An August 1966 letter from the base psychiatrist reflects the Veteran was seen for a psychiatric evaluation on August 4, 1966, was recently experiencing "considerable marital problems" and "much anger and resentment regarding the Air Force and his job."  The base psychiatrist opined that the emotional problems appeared to be "temporary situational adjustment" related to "pressures at home and on the job."  The base psychiatrist recommended a temporary disqualification from 
"3599 program" with a review in three months.    

An October 1966 service treatment note reflects the base psychiatrist wrote "considerable improvement in home situation and attitude towards job. Now off medicine."

A November 1966 letter from the base psychiatrist reflects that, while the Veteran was recently disqualified from "AFM 35-999 clearance," "many of the precipitating factors remain."  For this reason, the base psychiatrist continued the "AFM 35-999 clearance" suspension.  

An August 1967 psychiatric clinic note reflects the base psychiatrist wrote that the Veteran was "doing very well since discharge from hospital.  Marital situation improved and making reasonable plans for the future."  

The September 1967 service separation examination reflects the Veteran was clinically evaluated as normal, and corresponding report of medical history reflects the Veteran denied frequent or terrifying nightmares, depression or excessive worry, or frequent trouble sleeping.  

In April 2008 the Joint Service Records Research Center (JSRRC) issued a formal finding of a lack of information required to verify an in-service stressor.  The April 2008 formal finding noted that service treatment records demonstrated treatment for anxiety problems due to martial problems and "problems with the Air Force." 

A February 2016 VA treatment record conveys a PTSD diagnosis based on the Veteran's self-reports that symptoms of PTSD were related to military service.  The February 2016 VA treatment record also reflects the Veteran reported that symptoms of PTSD were due to "dropping one of his tools," which caused an explosion, watching two friends die in a plane crash, and having two other friends die from gasses inside a silo.  

While the February 2016 VA treatment record reflects diagnosed PTSD, the VA examiner's purported nexus opinion failed to offer any rationale as to how the PTSD is related to the reported in-service stressors advanced by the Veteran at the January 2016 Board hearing and elsewhere, including, an "encounter with a drill sergeant."  See November 2006 claim.  For these reasons, the Board finds that a VA examination would assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, including PTSD if diagnosed, is related to service.   

Accordingly, the issue of service connection for PTSD is REMANDED for the following action:

1.  Request the Veteran to provide information as to any private treatment for a psychiatric disorder, including PTSD, not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's psychiatric disorder(s), not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's mental health, not already of record. 

3.  Schedule a VA PTSD examination to help determine whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD, that is related to service.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions with supporting rationale:

A)  Does the Veteran have PTSD?  In answering this question, the examiner should address the PTSD diagnosis in the February 2016 VA treatment record, and identify the specific stressor(s) underlying any PTSD diagnosis. 

B)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed PTSD had its onset in, was caused by, or is otherwise related to service, specifically to fear of hostile military activity and/or the report of an "encounter with a drill sergeant"?  

C)  Does the Veteran have any other non-PTSD psychiatric disorder? 

D)  For any diagnosed non-PTSD psychiatric disorder, is it at least as likely as not (i.e., probability of 50 percent or more) that the disability had its onset during, was caused by, or is otherwise related to active service?  In answering this question, please discuss the in-service medical history reflecting reports of temporary situational adjustment, anxiety, anger, and emotional/marital problems.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


